J-S52028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.K.W.                                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA


APPEAL OF: M.W., JR.
                                                          No. 657 MDA 2017


                     Appeal from the Decree March 22, 2017
               In the Court of Common Pleas of Lancaster County
                     Orphans' Court at No(s): 2012 of 2016


BEFORE: GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY LAZARUS, J.:                              FILED AUGUST 24, 2017

        M.W. (“Father”) appeals from the decree entered in the Court of

Common Pleas of Lancaster County, involuntarily terminating his parental

rights to A.K.W. (DOB: August 2009), pursuant to 23 Pa.C.S. § 2511 of the

Adoption Act.1       After careful consideration, we affirm based on the well-

reasoned trial court opinions of the Honorable Jay J. Hoberg.

        J.D. (“Mother”) and Father had a toxic relationship, which consisted of

many verbal and physical disputes.             Depending on the circumstances of

Mother and Father’s relationship, Mother and A.K.W. went back and forth

between     living    with   A.K.W.’s     maternal   grandparents   and   paternal

grandparents from August 2009 until May 2010, when Mother went to basic

training for the U.S. National Guard.          Father lived with A.K.W.’s paternal


____________________________________________


1
    23 Pa.C.S. §§ 2101 et seq.
J-S52028-17



grandparents, and he would perform parental duties when A.K.W. was at the

paternal grandparents’ home.

     While Mother was at basic training, A.K.W. was in the care of the

maternal grandparents, who permitted the paternal grandparents to have

custody of A.K.W. on alternate weekends. Father was charged with burglary

and incarcerated on September 8, 2010. In October 2010, Mother returned

home and resumed raising A.K.W. Mother and A.K.W. lived primarily with

the maternal grandparents, but Mother shared some periods of A.K.W.’s

caretaking with paternal grandparents and maternal uncle.     This custody

arrangement was in place for more than a year while Father remained

incarcerated.

     Mother began a relationship with another man in January 2012.

Mother, her paramour, and A.K.W. lived together for a year. Mother allowed

paternal grandparents to have periodic custody of A.K.W during that time.

Mother’s relationship with her paramour ended in 2013, and she went back

to living with maternal grandparents, but continued to allow paternal

grandparents to have periodic custody of A.K.W.

     Thereafter, Mother began dating T.D., and she moved in with him in

October 2013. Father was living with paternal grandparents at this time and

had contact with A.K.W. when Mother brought her to paternal grandparents’

home, until January 2014 when Father began a relationship with another

woman.    Mother disapproved of Father’s paramour because A.K.W. began

imitating inappropriate behavior she claimed to have seen Father’s paramour

                                   -2-
J-S52028-17



do. As a result, Mother communicated that she would not allow A.K.W. to be

with Father when he was with his paramour. Accordingly, Father did not see

A.K.W. from January 2014 until March 2014, although he claims this was

because Mother ignored his messages.

     One night in March 2014, Father and his friend went to Mother’s house

and demanded custody of A.K.W.      Mother refused, an argument followed,

and Father’s friend put Mother in a chokehold. Father left the residence with

A.K.W., and Mother reported the incident to the police. The police

determined that A.K.W. was at the paternal grandparents’ home, and

returned A.K.W. to Mother’s custody. Thereafter, Father was served with a

temporary protection from abuse (“PFA”) order, which became final after a

hearing on June 11, 2014. The PFA addressed custody by allowing Father to

have partial physical custody and visitation rights as the parties agreed or

until further order of the Court after a family business court presentation,

custody conference, or a hearing regarding custody of the minor child. PFA

Order, 6/11/14, at 3.

     After the incident in March 2014, Father had no contact with Mother or

A.K.W. until April 2015. Mother continued to coordinate visits with A.K.W.

and her paternal grandparents, meeting them in public places because she

did not want them to know where she and A.K.W. lived. On April 28, 2015,

Mother called paternal grandparents to let A.K.W. wish paternal grandfather

a happy birthday.   While on speakerphone, Father spoke briefly to A.K.W.

Accordingly, Mother ended the phone call and reported a PFA violation.

                                    -3-
J-S52028-17



Mother ceased all contact with paternal grandparents, and approximately

one week later, paternal grandfather made a Facebook post promising a

reward in exchange for information regarding Mother’s location.          Father

shared this post on his personal Facebook account, which was reported to

the police as a second PFA violation, and the PFA was extended for three

years.

       Mother and A.K.W have not had any contact with Father or the

paternal grandparents since the second PFA violation.       On September 12,

2015, Mother married T.D. On September 21, 2016, Mother and T.D. filed a

petition for adoption and involuntary termination of Father’s parental rights. 2

Father was provided notice of the termination hearing on December 2, 2016.

Father notified the court of his intention to contest the adoption proceeding,

and the court appointed him counsel, as well as a guardian ad litem for

A.K.W. A hearing took place on February 27, 2017, and the court ultimately

terminated Father’s parental rights to A.K.W. in a decree entered on March

22, 2017.

       On appeal, Father raises the following issue for our review:

       Did the court err in finding that Father faced no barriers to the
       exercise of his parent-child relationship or that if such barriers
       existed, that he did not confront them with reasonable firmness?

____________________________________________


2
  Mother and T.D. amended their petition for adoption and involuntary
termination of Father’s parental rights on October 7, 2016; however, the
amendment did not make any substantive changes to the original petition.



                                           -4-
J-S52028-17



Appellant’s Brief, at 4.

      When reviewing a trial court’s order terminating parental rights, our

scope of review is broad and comprehensive, however, our standard of

review is narrow. In re C.M.S., 884 A.2d 1284, 1286 (Pa. Super. 2005).

“We may uphold a termination decision if any proper basis exists for the

result reached.” In re Adoption of K.J., 936 A.2d 1128, 1131 (Pa. Super.

2007) (internal citations omitted).    We accept the findings of fact and

credibility determinations of the trial court if they are supported by the

record. In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). If the record

supports the factual findings, we must affirm the trial court’s decision, even

though the record could support an opposite result, unless we find the trial

court made an error of law or abused its discretion.     In re Adoption of

K.J., 936 A.2d at 1131.

      After thorough review of Father’s arguments, the record, and

controlling case law, we rely upon the well-reasoned opinions of the

Honorable Jay J. Hoberg in disposing of Father’s claims.     See Trial Court

Opinion, 3/22/17; see also Trial Court Opinion, 5/11/17.      Mother did not

create insurmountable barriers to the relationship between Father and

A.K.W.   Trial Court Opinion, 3/22/17, at 7.    Moreover, many barriers to

Father’s relationship with A.K.W. were of his own creation.     Although the

obstacles Father faced were not inconsequential, he did not confront those

barriers with reasonable firmness for the reasons set forth in Judge Hoberg’s

opinions. We conclude, therefore, that the trial court properly found that the

                                      -5-
J-S52028-17



evidence was sufficient to involuntarily terminate Father’s parental rights

pursuant to sections 2511(a)(1) and (b) of the Adoption Act.

     Accordingly, we affirm the decree involuntarily terminating Father’s

parental rights to A.K.W., and direct the parties to attach a copy of Judge

Hoberg’s opinions in the event of further proceedings.   See Memorandum

Opinion and Decree, 3/22/17; Opinion Sur Appeal, 5/11/17.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2017




                                   -6-